Order, so far as appealed from, unanimously modified by denying the motion to strike out the entire “ note ” at the end of item “ Second ” of the bill of particulars and by striking only the word “ change ” from said “note”, and by denying the motion to direct plaintiff to serve a further bill of particulars as to item 4, subdivisions a, b and c. As so modified, the order, so far as appealed from, is affirmed, with $20 costs arid disbursements to the appellant. Bill of particulars to be served within fifteen days after service of order to be entered herein. Settle' order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Shientag, JJ.